Citation Nr: 1518614	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for left varicocele scar associated with post-operative left varicocele. 

2.  Entitlement to a compensable disability rating for post-operative left varicocele.  


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Esq.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in from March 1980 to March 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

It is noted that the Veteran limited his substantive appeal to the issues on the title page; therefore, the issue pertaining to entitlement to service connection for viral hepatitis is not before the Board.  See September 2013 Form 9.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  While the Veteran reported during the course of the appeal that pain from the service-connected left varicocele has affected his work, he has not asserted that he is unemployable as a result of his service-connected disability.  As such, TDIU has not been raised at this time pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the ratings for residuals of his in-service surgery for left varicocele do not accurately depict the severity of his condition, and that his symptoms have worsened.  The Veteran was last afforded a VA examination regarding the left varicocele in October 2010, in which the VA examiner noted the Veteran's subjective symptoms.  The VA examiner noted the Veteran's service-connected scar and stated that there are no diagnosable complications of left varicocelectomy.  However, the VA examiner stated that the Veteran was encouraged to follow up with retesting with testicular/ inguinal ultrasound and CT/ MRI of the pelvis region if needed, as it has been fifteen years since testing was performed.  Because the October 2010 VA examination did not provide sufficient detail regarding the Veteran's symptoms that are attributable to his service-connected left varicocele and/or left varicocele scar, a new VA examination is warranted to determine the nature and severity of the Veteran's service-connected left varicocele and left varicocele scar, to include an opinion as to whether the symptoms are manifestations of his service-connected left varicocele.  See 38 C.F.R. § 4.2; Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran reported to a VA clinician in October 2012 that he was trying to obtain Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

The Board notes that the record indicates that the Veteran was hospitalized as an in-patient at Walter Reed Army Medical Hospital; however, apparently attempts have only been made to obtain records directly from Walter Reed Hospital during this time frame.  See February 2013 Form 10-7131; October 2011 Attorney statement.  As the Veteran has indicated such records are relevant to his claim, attempts should be made to obtain the in-patient clinical and hospitalization records from the appropriate facilities including the National Personnel Record Center.  See Moore v. Shinseki, 555 F3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the post-operative left varicocele and left varicocele scar, specifically to include private treatment records from Florida Urology Group, dating from January 22, 2014, to present.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Attempt to obtain the inpatient clinical records pertaining to in-service hospitalization of the Veteran from July to November of 1981 or 1982 at Walter Reed Army Medical Center from the appropriate facility, including the National Personnel Records Center.  See WRAMC discharge summary in the STRs).  All attempts to fulfill this development should be documented in the claims file.  

3. Obtain relevant outstanding VA treatment records, to include records from September 2010 to April 2011, and records from August 2013 to present.  

4. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

5. Afterwards, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's post-operative left varicocele and left varicocele scar, to include all manifestations thereof.  Forward the claims file to the VA examiner for review of the case (including both Virtual VA and VBMS).    
	
The examiner is asked to provide information information as to the nature, severity, and all symptoms of the Veteran's post-operative left varicocele and left varicocele scar, to include all manifestations thereof.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected post-operative left varicocele and left varicocele scar, and any separate nonservice-connected condition.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

The examiner's attention is invited to the following:

1) The January 2014 private treatment record from Florida Urology Group, noting that the Veteran "probably has a neuroma" causing tenderness.  

2) The Veteran's complaints of symptoms such as pain in the groin and leg, tenderness of the testes, and progressive difficulties with maintaining an erection.  See e.g., October 2010 VA examination.
  6.   Thereafter, readjudicate the claims on appeal and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

